DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election of Group I in the reply filed on 2/8/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 14, 16 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups II and III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/8/2022.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



1-13, 17-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, it is unclear from DSC what measurement metric is being utilized to measure the melting temperature of the claimed composition.  This renders the metes and bounds of the claimed subject matter unclear, vague and indefinite for the purposes of consideration under 35 U.S.C. 112(b).
Examiner recommends claiming “differential scanning colorimetry” in the first instance with the parenthetical “(DSC)” afterward and then subsequently referring back to DSC in the dependent claims afterward where appropriate support in the specification is present.

	Regarding claim 5, the claim lists several groups of alternative Markush groupings of chemical alternatives for the fluoropolymer and it is unclear whether the fluoropolymer must contain one from the first pair, one from the second pair, one from the third pair and one from the fourth pair or whether the claim requires that one polymer from the four groupings is selected to be copolymerized with tetrafluoroethylene and a monomer from the family of perfluoro(alkyl vinyl) ethers.  Therefore, the metes and bounds of the claimed subject matter are rendered unclear, vague and indefinite for the purposes of 35 U.S.C. 112(b).
	For the purposes of compact prosecution, one pair of any of the four pairs of listed materials in the fluoropolymer will be interpreted such as to satisfy/read on/meet the claim limitation.

	Regarding claim 6, the standard ASTM D3825 is a standard which has been known to vary from year to year and therefore it is unclear which year the standard is to be measured as, 
	For the purposes of compact prosecution, any standard of measuring the shear rate/viscosity of the claimed composition will be sufficient to read on the claimed subject matter – even when the units of viscosity are different (i.e. kinematic vs. dynamic viscosity, etc.).

	Regarding claims 7, 19; the term Dv50 is not defined by the claim and cannot be read in from the specification.  The term Dv50 renders the claimed subject matter unclear, vague and indefinite for the purposes of 35 U.S.C. 112(b) because it is unclear how the particle size is measured or what constraints a Dv50 places on the particle size distribution of the claimed subject matter.  For example, it is unclear if the Dv50 is the diameter volumetrically, by mass or by moles for which 50% of the particles are smaller/larger than.
For the purposes of compact prosecution, any particle size/diameter within the claimed range or overlapping the claimed range/distribution will be sufficient to read on the claimed subject matter.

Regarding claim 12, which depends from claim 1, the claim 1 utilizes the open-ended language of comprising a thermoplastic fluoropolymer and a flow agent; whereas claim 11 utilizes closed language of consisting and uses different terminology for apparently similar ingredients (see thermoplastic fluoropolymer of claim 1 as compared to fluoropolymer, the latter being broader than a “generic” thermoplastic fluoropolymer).
	This renders the claimed subject matter unclear, vague and indefinite for the purposes of 35 U.S.C. 112(b) because it is unclear if the claimed subject matter is intended to be a broader but closed composition or simply a closed composition as compared to claim 1.  This renders the metes and bounds of the claimed subject matter unclear, vague and indefinite for the purposes of 35 U.S.C. 112(b).

	Examiner finds it difficult to recommend an improved claim structure but generally sees the most compact path forward to be to rewrite claim 12 as an independent claim and to incorporate all of the intended limitations including inherent properties from independent claim 1, where there is proper support in the specification for such amendment, with the appropriately selected comprising or consisting language.

	Regarding claim 13, the claims recite pigments twice; three times when dyes are considered.  That the pigments are for infrared absorption or for coloring is an intended use of the pigments that only cursorily limits the structures of the pigments as one of ordinary skill in the art would understand that pigments which absorb in the infrared may also color in the visible.  Therefore, the metes and bounds of the claimed subject matter are unclear, vague and indefinite because it is unclear how the pigments are similar or different in their structure or function in the claimed subject matter.
	For the purposes of compact prosecution, Examiner has interpreted that any dye is an obvious variant of a pigment as understood by one of ordinary skill in the art before the effective filing date and that a dye can read on a pigment and vice versa; including a dye can read on a pigment for coloring and a pigment for infrared absorption.
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 6, 9-10, 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Montagna (US 2007/0084542).

Regarding claim 1, Montagna discloses: a thermoplastic fluoropolymer (see [0041] – thermoplastic TFE-base copolymers such as PFA and FEP are listed) and a flow agent (see silica and silica compounds of [0027] – Applicant’s specification indicates that the flow aid/agent is silica).
Regarding limitations recited in claims 1, which are directed to method of making said powder (e.g. “said composition having undergone heating at a temperature ranging from Tc-40 C to Tm-5C, Tm being the melting temperature of the thermoplastic polymer measured by DSC”) it is noted that said limitations are not given patentable weight in the product claims.  
Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  As the court stated in Thorpe, 777 F.2d at 697, 227 USPQ at 966 (The patentability of a product does 
If the product in a product-by-process claim is the same or obvious as the product of the prior art, the claim is unpatentable even though the prior art product was made by a different process.).  See MPEP 2113 and 2114.  
Therefore, since the powder (see [0027] and [0041]) as recited in claim 1 is the same as the powder disclosed by Montagna, as set forth above, the claim is unpatentable even though the powder of Montagna was made by a different process.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).
Regarding limitations recited in claim 1 which are directed to specific properties of fluoropolymer recited in said claim, it is noted that once a fluoropolymer is disclosed to comprise a material selected from the group consisting of fluorinated copolymers (see Montagna [0041]), and therefore is substantially the same as the fluoropolymer/powder of claim 1, it will, inherently, display recited properties.  See MPEP 2112.
Regarding limitations recited in claim 1 which are directed to specific properties of silica pigment/powder recited in said claim, it is noted that once a silica is disclosed to comprise a material selected from the group consisting of silicon dioxide (see Montagna [0027]), and therefore is substantially the same as the powder of claim 1, it will, inherently, display recited properties.  See MPEP 2112.

Regarding claim 2, the examiner notes that the powder has a similar composition as claimed by applicant, (i.e. fluoropolymer and silica) which would result in the claimed property (having a compressive force of less than 2 N – as measured by a compression test carried out on the powder that has undergone the heat treatment – Examiner has interpreted that the heat treatment refers broadly to the heating at a temperature of the recited range of claim 1 and that 
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the fluoropolymer and silica product is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977).

Regarding claim 6, limitations recited in claim 6 which are directed to specific properties of fluoropolymer recited in said claim, it is noted that once a fluoropolymer is disclosed to comprise a material selected from the group consisting of fluorinated copolymers (see Montagna [0041]), and therefore is substantially the same as the fluoropolymer/powder of claim 1, it will, inherently, display recited properties (“having a viscosity of less than or equal to 1600 Pa-s, measured at a temperature of 232 C and at a shear rate of 100/sec according to the standard ASTM D3825”).  See MPEP 2112.

Regarding claim 9, Montagna discloses: wherein the low agent is mica (see [0027]).

	Regarding claim 10, Montagna discloses: wherein said flow agent is silica (see [0027]).
	Limitations recited in claim 10 which are directed to specific properties of silica recited in said claim, it is noted that once a flow agent is disclosed to comprise a material selected from the group consisting of silicas (see Montagna [0027]), and therefore is substantially the same as the fused silica of claim 10, it will, inherently, display recited properties (“hydrophobic”).  See MPEP 2112.
Regarding limitations recited in claims 1, which are directed to method of making said silica powder (e.g. “fumed silica”) it is noted that said limitations are not given patentable weight in the product claims.  

If the product in a product-by-process claim is the same or obvious as the product of the prior art, the claim is unpatentable even though the prior art product was made by a different process.).  See MPEP 2113 and 2114.  
Therefore, since the powder (see [0027] and [0041]) as recited in claim 10 is the same as the powder disclosed by Montagna, as set forth above, the claim is unpatentable even though the powder of Montagna was made by a different process.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).

Regarding claim 17, the examiner notes that the powder has a similar composition as claimed by applicant, (i.e. fluoropolymer and silica) which would result in the claimed property (having a compressive force of less than 1.5 N – as measured by a compression test carried out on the powder that has undergone the heat treatment – Examiner has interpreted that the heat treatment refers broadly to the heating at a temperature of the recited range of claim 1 and that it is not indefinite even though the heat treatment lacks proper antecedent basis in the claimed subject matter). 
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the fluoropolymer and silica product is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977).


Claim 12 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arthur (FR 2661916).

Regarding claim 12, Arthur discloses: a composition consisting of a fluoropolymer and a fused amorphous silica flow agent (see thermoplastic matrix of Example IV – it includes a fluoropolymer and silica as claimed with the consisting language in the disclosure).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Montagna (US 2007/0084542) and further in view of Chorvath (US 2007/0108652).

Regarding claim 3, Montagna does not disclose the claimed species of fluoropolymers.
In the same field of endeavor of fluoropolymer-silica compositions (see [0035]) as Montagna, Chorvath discloses: wherein the fluoropolymer is a vinyl fluoride (see [0049]).
To select/combine the vinyl fluoride of Chorvath in the powder of Montagna had the benefit that it was the selection of a known design for its intended uses, which was desirable in Montagna.  See MPEP 2144.06-07 regarding the art-recognized suitability for its intended purposes.  Furthermore, doing so improved the flexural modulus of the fluoroplastic ([0002]), which was desirable in Montagna.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the vinyl fluoride of Chorvath to the powder composition of Montagna to arrive at the claimed invention before the effective filing date because doing so was the selection of a known design for its intended uses and improved the flexural modulus of the fluoroplastic, which was desirable in Montagna.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Montagna (US 2007/0084542) and further in view of Kleiman-Schwarsetein (US 2010/0092763).

Regarding claim 4, Montagna does not disclose: wherein the fluoropolymer is a polymer comprising units derived from vinylidene fluoride, and is chosen from polyvinylidene fluoride homopolymer and copolymers comprising at least 50 mol % of units derived from vinylidene fluoride, or other listed species.

 To pick and choose from among the various fluoropolymers as a copolymer would have been the selection of a known design for its intended uses as the reference recognizes that multiple fluoropolymers may be combined together (Id.).  
While the Kleiman-Schwarsetein reference does not disclose that the mole fraction of units derived from the polymer are more than 50 mol% polyvinylidene fluoride polymer units, one of ordinary skill in the art would have necessarily chosen some mole fraction of one copolymer to the others and would have optimized the mole fraction of the copolymer units as a result-effective variable with the abrasion resistance and adhesion to substrates ([0004]), which was desirable in Montagna.  See MPEP 2144.05(II)(A) regarding the optimization within prior art conditions and obviousness determinations.
To combine the fluoropolymer copolymers of Kleiman-Schwarsetein with the powder of Montagna had the benefit that it allowed for the improvement of abrasion resistance and adhesion to the substrates ([0004]), which was desirable in Montagna.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the fluoropolymer copolymers of Kleiman-Schwarsetein with the powder of Montagna to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the improvement of the abrasion resistance and adhesion to the substrates, which was desirable in Montagna.

Claims 5, 7, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Montagna (US 2007/0084542) and further in view of Felix (US 2008/0160351).

Regarding claim 5, Montagna does not disclose: wherein ethylene and chlorotrifluoroethylene, ethylene and tetrafluoroethylene, hexafluoropropylene and tetrafluoroethylene, tetrafluoroethylene and perfluoro(alkyl vinyl ) ethers.
	In the same field of endeavor of fluoropolymers with fillers (see title, abs) as Montagna, Felix discloses: an ethylene/tetrafluoroethylene copolymer (see [0061]).
	To add the ethylene/tetrafluoroethylene copolymer of Felix to the monomer fluoropolymer of Montagna had the benefit that it improved the mechanical properties for some applications and/or decreased costs ([0061]), which was desirable in Montagna.
	Therefore, it would have been obvious to one of ordinary skill in the art to combine the ethylene/tetrafluoroethylene copolymer of Felix to the fluoropolymer of Montagna to arrive at the claimed invention before the effective filing date because doing so had the benefit that it improved the mechanical properties for some applications and/or decreased costs, which was desirable in Montagna.

	Regarding claim 7, Montagna does not disclose: wherein the fluoropolymer powder has a particle size defined by a Dv50 of less than or equal to 100 microns (this is interpreted broadly as a mean particle diameter).
	In the same field of endeavor of fluoropolymer particles (see title, abs) as Montagna, Felix discloses: wherein the mean particle diameter is between 1-100 microns (see [0048]).  See MPEP 2144.05 regarding the obviousness of similar/approaching/overlapping ranges.
	To add the mean/average particle size/diameter of Felix to the fluoropolymer of Montagna had the benefit that it improved the mechanical properties for some applications and/or decreased costs ([0061]), which was desirable in Montagna.  
To use the powder of Montagna necessarily had some particle diameter, and one of ordinary skill in the art would have optimized, by routine experimentation, the particle diameter 
	Therefore, it would have been obvious to one of ordinary skill in the art to combine the ethylene/tetrafluoroethylene copolymer of Felix to the fluoropolymer of Montagna to arrive at the claimed invention before the effective filing date because doing so had the benefit that it improved the mechanical properties for some applications and/or decreased costs, which was desirable in Montagna.

	Regarding claim 13, Montagna does not disclose: further comprising one or more additives selected from the group consisting of: dyes, pigments, 
	In the same field of endeavor of fluoropolymers with silica (see title, abs) as Montagna, Felix discloses: the use of pigments such as carbon black in the recited composition.
	To add the carbon black of Felix to the composition of Montagna had the benefit that it was result-effective with the conductivity of the composition (see abs), which was desirable in Montagna.  See MPEP 2144.05 regarding the obviousness of result-effective variables.
	Therefore, it would have been obvious to one of ordinary skill in the art to combine the carbon black pigment with the composition of Montagna to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the optimization of the conductivity of the composition, which was desirable in Montagna.

Claims 8, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Montagna (US 2007/0084542) and further in view of van der Mee (US 2012/0184662).

	Regarding claim 8, Montagna does not disclose: wherein said fluoropolymer has a number-average molecular weight ranging from 5 kDa-200 kDa.  Montagna necessarily had used some number-average molecular weight and one of ordinary skill in the art would have 
		In the same field of endeavor of fluoropolymers with fillers of mica/talc/silica (see [0037]), van der Mee discloses: a molecular weight for the polymer to be between 15-28 kDa (Id.).  This is a subrange that can anticipate the claimed range.  See MPEP 2144.05 regarding the obviousness of similar/approaching/overlapping ranges.
	That the precise statistical distribution is number average molecular mass in that range would have been obvious as the selection of a known design for its intended uses (see van der Mee claim 1).  Van der Mee also includes talc/mica (see [0037]).
To select the molecular/formula weight of polymer to be less than the number average molecular weight in the claimed range as in van der Mee in the particle composition of Montagna had the benefit that it allowed for the superior melt processing behavior (improved shear thinning) of the composition (see [0001]), which was desirable in Montagna.
	Therefore, it would have been obvious to one of ordinary skill in the art to combine the molecular weight of van der Mee with the composition of Montagna to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the superior melt processing behavior (improved shear thinning) of the composition, which was desirable in Montagna.

	Regarding claim 20, the Montagna reference does not disclose: wherein said fluoropolymer has a number average molecular mass ranging from 5 kDa to 150 kDa.  The composition of Montagna necessarily had some number average molecular mass/mass distribution.
	In the same field of endeavor of fluoropolymers with fillers of mica/talc/silica (see [0037]), van der Mee discloses: a molecular weight for the polymer to be between 15-28 kDa (Id.).  This 
	That the precise statistical distribution is number average molecular mass in that range would have been obvious as the selection of a known design for its intended uses (see van der Mee claim 1).  Van der Mee also includes talc/mica (see [0037]).
To select the molecular/formula weight of polymer to be less than the number average molecular weight in the claimed range as in van der Mee in the particle composition of Montagna had the benefit that it allowed for the superior melt processing behavior (improved shear thinning) of the composition (see [0001]), which was desirable in Montagna.
	Therefore, it would have been obvious to one of ordinary skill in the art to combine the molecular weight of van der Mee with the composition of Montagna to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the superior melt processing behavior (improved shear thinning) of the composition, which was desirable in Montagna.

	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Montagna (US 2007/0084542) and further in view of Fortuyn (US 2009/0326113).

	Regarding claim 11, Montagna necessarily utilized some concentration/weight fraction/mass percentage of silica/flow agent in the composition (see [0027] and [0041]).
	Montagna is silent as to the precise mass fraction of the silica/flow aid in its composition and does not disclose: wherein the weight proportion (interpreted as an inherent characteristic to the claim as it lacks proper antecedent basis in claim 1) of flow agent is between 0.01-5% of the total weight of the composition.

	To optimize the mass fraction/weight percentage of the flow agent of Montagna as in the composition of Fortuyn had the benefit that it allowed for the improved structural integrity and aesthetic properties of the extruded article (see abs), which was desirable in Montagna.
	Therefore, it would have been obvious to one of ordinary skill in the art to combine the mass fraction of silica particles of Fortuyn in the composition of Montana to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the improved structural integrity and aesthetic properties of the extruded article, which was desirable in Montagna.

	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Montagna (US 2007/0084542) and further in view of Lee (EP 1598396).

	Regarding claim 18, Montagna does not disclose: wherein the fluoropolymer is a homopolymer or a copolymer comprising at least one monomer selected from the group consisting of: perfluoromethylvinylether, perfluoroethylvinylether, and perfluoropropylvinylether.
	In the same field of endeavor of fluoropolymers with mica as Montagna (see title, abs), Lee discloses: a fluoropolymer which is perfluoropropylvinylether (PPVE) (see abs).
	To select the perfluoropropylvinylether of Lee in the composition of Montagna had the benefit that it optimized the nitrogen gas permeability, thermal conductivity and storage modulus of the resulting composition (see Lee detailed description [0003]), which was desirable in Montagna.
	Therefore, it would have been obvious to one of ordinary skill in the art to select the perfluoropropylvinylether of Lee in the composition of Montagna to arrive at the claimed .
	
	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Montagna (US 2007/0084542) and further in view of Bowman (US 2003/0148222).

	Regarding claim 19, Montagna does not disclose: wherein the fluoropolymer powder has a particle size defined by a Dv50 (interpreted as a mean particle diameter) of between 25-80 microns.  Montagna necessarily included some mean particle diameter/size distribution.
	In the same field of endeavor of fluoropolymer powders (see title, abs, [0038]) as Montagna, Bowman discloses: a fluoropolymer powder having a particle size between 45-105 microns (see [0038]).  This is an overlapping range to the claimed range.  See MPEP 2144.05 regarding the obviousness of similar/approaching/overlapping ranges.
	  To select the mean particle diameter of Bowman in the composition of Montagna had the benefit that it allowed for the microfabrication of forming complex, three-dimensional structures ([0006]), which was desirable in Montagna.
	Therefore, it would have been obvious to one of ordinary skill in the art to combine the particle size/diameter of Bowman in the composition of Montagna to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the microfabrication of forming complex, three-dimensional structures, which was desirable in Montagna.




Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOE DEL SOLE can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GUY F MONGELLI/Patent Examiner, Art Unit 1743